Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 1 of 44




          EXHIBIT A
                 Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 2 of 44

Resignation

From:               "lisa barbounis <lisabarbounis@gmail.com>"
To:                 "[\"tricia mcnulty <tmcnulty82@gmail.com>\"]"
Date:               Thu, 12 Sep 2019 22:19:50 -0400


Mr. Pipes,
I am writing to inform you that I am submitting my resignation letter - effective immediately.
These last two years have been some of the most difficult in my life and have been absolutely the most difficult of my
professional career.
We are quickly approaching one year since five members of your staff informed you of the hostile work conditions and
episodes of sexual harassment that were occuring at the Middle East Forum. It took strength and courage for us to come
to you. We did so with the belief that you would protect us and alleviate our suffering. Unfortunatly, not only did nothing
change, things deteriorated.
Gregg Roman harasses and manipulates his staff. Because we were passionate about the mission, believed that you
were an honorable man, and thought that Gregg may have been human enough to be capable of remorse, we accepted
him back under limited conditions - conditions you assured us would be upheld. However, the moment Gregg returned,
he was right back to his old ways. You asked us to come to you with complaints should his behavior be inappropriate, so
I did just that. I came to you via email and let you know that he was again creating chaos, and I was uncomfortable. Not
only did you do nothing, but you also went a step further and demoted me.
The sexual harassment I received both physical and verbal I received from both Gregg Roman and Matt Bennett was
traumatic, but the sexual discrimination I received from you was disappointing.
You hired Matt Bennett with zero development experience at around $90,000.00/year, gave him a sizable bonus and a 5%
cost of living adjustment at the end of the year. I, on the other hand, had a year of development experience under my
belt at the time of Matt's resignation. Not only did I have the experience, but I also had performed his duties - as well as
my own - when he had a three-week leave of absence (insert month and year). After Matt's resignation, you allowed me
to perform his duties as well as my own. I happily obliged because I incorrectly assumed there was the opportunity for
growth at MEF. I outperformed and worked longer hours than any other employee at MEF, and yet I wasn't afforded the
same compensation as Matt Bennett. Not only was I underpaid for my work-product and responsibilities, but I had also
been given a title only to have it taken away when I reported Gregg's reoccurring inappropriate behavior. To add insult to
injury, each female staffer, who all worked harder than Matt ever did, received smaller bonuses and a 2.8% cost of living
increase.
I was willing to prove I was the right person for the Director of Development position, but you made it very clear that I was
never going to have a real chance because of my interaction with Gregg Roman.
Gregg tortured the female staffers. I came to you more than once, and you made no effort to correct the situation.
When I was hired at MEF, I was full of optimism. I was promised an array of professional growth opportunities. I had
planned to grow with the organization, and I wanted to help drive that growth. Yet, the harassment, stress, and constant
turmoil both you and Gregg have created has become unbearable.
Every female staffer that has ever been employed by the Middle East Forum concurs. There is a pattern of disrespect for
and harassment of women.
You are already aware of all I have listed above, but because I believe in the mission of the Forum, I wanted to say it one
last time in the hopes that you may come to your senses and save your organization. There is no realistic way that the
Forum can function as a healthy organization with Gregg Roman at the helm. Not only does he have a pattern of sexual
harassment (at MEF and in Washington, D.C.), but he also creates a hostile work environment, manipulates you and staff,
recklessly spends, lies to donors, and will inevitably be the death of the organization that does so much good.
I hope for you and all the female employees that may be employed after me that you come to your senses and remove
the cancer that has infected the Forum.
I am disappointed to leave an organization that has such a purpose, but I am relieved that my mental and physical health
will return to normal.
Tricia McNulty
Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 3 of 44




           EXHIBIT B
               Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 4 of 44

Fwd: Confidentiality & Non-Disclosure Agreement

From:         "lisa barbounis <lisabarbounis@gmail.com>"
To:           "[\"tmcnulty82@gmail.com\"", "\"delaney.4044@gmail.com\"]"
Date:         Sun, 04 Nov 2018 17:32:58 -0500




Sent from my iPhone
Begin forwarded message:


  From: Daniel Pipes <pipes@meforum.org>
  Date: November 4, 2018 at 9:55:55 AM EST
  To: Lisa Barbounis <lisabarbounis@gmail.com>
  Subject: Re: Confidentiality & Non-Disclosure Agreement




Lisa,


As long as you have previously signed an NDA with the Forum, signing the new by tomorrow
morning is not imperative. It is largely intended to make sure everyone in the room has signed a
version of the NDA form.


The NDA benefits you by allowing you to have access to information necessary for you to do
your job at the Forum.


As to potentially releasing confidential information to outside counsel, this would be implicitly
allowed in any NDA. However, to make you feel more at ease, I have revised the NDA to make
this explicit. Please note the addition to Section 4.


Daniel
___________________________________________________


        On 2018-11-04, 1:37 AM, "Lisa Barbounis" <lisabarbounis@gmail.com> wrote:


         Dr. Pipes,


        I have a reservation about signing this NDA without having an attorney give it a once
        over and there isn’t much time for that given the meeting is Monday morning. I was not
           Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 5 of 44
    planning on retaining council and as such I am ill-prepared.


    It is absolutely not my intention to have any of this be public. I would be mortified.
    Additionally, I would never want to cause damage to the reputation or good work of
    MEF. However, this NDA does nothing to protect me.


    Please correct me if I am wrong. From my read of section 2(g) after signing, I would be
    precluded from even explaining the situation to outside council. Being unaware of the
    outcome or even purpose of the meeting, I would be remiss if I hastily signed a new
    NDA. I would be more than happy to sign an NDA once some form of agreement or
    resolution is mutually agreed upon. I am not saying I will not sign this NDA, I’m asking
    for time to seek legal advice.


    I have every intention of attending Monday’s meeting. I absolutely do not wish to lose
    my job because not only do I have children to feed but I love the mission.


    I hope you understand my concerns. Please let me know how you wish to proceed.


    Sincerely,


    Lisa Barbounis

|
Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 6 of 44




          EXHIBIT C
                 Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 7 of 44

Re: Your Travels and Political Associations

From:              "tricia mcnulty <tmcnulty82@gmail.com>"
To:                "[\"lisa barbounis <lisabarbounis@gmail.com>\"]"
Date:              Thu, 18 Jul 2019 19:11:21 -0400


Wow, this makes zero sense. You 100% had that cleared.
Sent from my iPhone
On Jul 18, 2019, at 3:06 PM, Lisa Barbounis <lisabarbounis@gmail.com> wrote:



They are killing me. And why am I reporting to Marc?!
Sent from my iPhone
Begin forwarded message:


  From: Lisa Barbounis <Barbounis@meforum.org>
  Date: July 18, 2019 at 3:04:40 PM EDT
  To: "lisabarbounis@gmail.com" <lisabarbounis@gmail.com>
  Subject: Fw: Your Travels and Political Associations




From: Lisa Barbounis <Barbounis@meforum.org>
Sent: Thursday, July 18, 2019 3:03:29 PM
To: Marc Fink <fink@meforum.org>
Cc: Daniel Pipes <pipes@meforum.org>
Subject: Re: Your Travels and Political Associations
Dear Marc,
Please see attached screen shot. I asked Dr. Pipes for permission and he granted it.
I put LB DC on the google calendar the day he approved.
Lisa.

From: Marc Fink <fink@meforum.org>
Sent: Wednesday, July 17, 2019 7:37:23 PM
To: Lisa Barbounis <Barbounis@meforum.org>
Subject: Your Travels and Political Associations
Dear Lisa,
As you well know, the golden rule at MEF is "no surprises" when it comes to activities that could embarrass the
organization, especially political activities.
As you also know, Daniel has previously confronted you about your surprise travels: first on April 17 about your meeting in
D.C. with Jack Posobiec; then on May 28 about your travels to the UK for Tommy Robinson political campaign rallies, and
the media sensation your appearances created.
Due to these embarrassments, Daniel on May 28 told you in an email: "From now on, you need express permission from
me before engaging in MEF travel and you must also clear with me any personal travel that includes a political agenda.”
So I am greatly distressed to learn that you were spotted at the National Conservatism Conference in D.C. on Monday,
without getting advance clearance to attend. Also, I was not informed that you were taking Monday off, and I do not see
you took the day off on the MEF shared calendar.
                 Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 8 of 44
How do you justify your presence at the conference without MEF's approval? And how is this not a violation of our golden
rule and Daniel's May 28 directive to you?
Marc

  <77952F97-2DF9-498B-9314-25044D3E59B8.png>
Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 9 of 44




          EXHIBIT D
             Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 10 of 44

2017-11-11 14:40:39 UTC: +12159102154@iMessage -> [3 recipients]

From:   Home <+12159102154@imessage>
To:     Home <"+1 215-910-2154">, Tricia McNulty <"+1 609-742-1968">, Home <lisarey@sas.upenn.edu>
Date:   Sat, 11 Nov 2017 09:40:39 -0500
Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 11 of 44
Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 12 of 44
             Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 13 of 44

2017-11-11 17:06:47 UTC: +1 609-742-1968 -> [+1 215-910-2154,
lisarey@sas.upenn.edu]

From:       Tricia McNulty <"+1 609-742-1968">
To:         Home <"+1 215-910-2154">, Home <lisarey@sas.upenn.edu>
Date:       Sat, 11 Nov 2017 12:06:47 -0500



Stop. It.
                 Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 14 of 44

2017-11-11 17:23:24 UTC: +12159102154@iMessage -> [3 recipients]

From:     Home <+12159102154@imessage>
To:       Home <"+1 215-910-2154">, Tricia McNulty <"+1 609-742-1968">, Home <lisarey@sas.upenn.edu>
Date:     Sat, 11 Nov 2017 12:23:24 -0500



I got us a better place
                 Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 15 of 44

2017-11-11 17:23:31 UTC: +12159102154@iMessage -> [3 recipients]

From:     Home <+12159102154@imessage>
To:       Home <"+1 215-910-2154">, Tricia McNulty <"+1 609-742-1968">, Home <lisarey@sas.upenn.edu>
Date:     Sat, 11 Nov 2017 12:23:31 -0500



Airbnb legal team is calling it discrimination and sending it to their legal team
                 Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 16 of 44

2017-11-11 18:50:55 UTC: +1 609-742-1968 -> [+1 215-910-2154,
lisarey@sas.upenn.edu]

From:           Tricia McNulty <"+1 609-742-1968">
To:             Home <"+1 215-910-2154">, Home <lisarey@sas.upenn.edu>
Date:           Sat, 11 Nov 2017 13:50:55 -0500



Holy shit, I cannot believe that
                Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 17 of 44

2017-11-12 19:20:00 UTC: +12159102154@iMessage -> [3 recipients]

From:    Home <+12159102154@imessage>
To:      Home <"+1 215-910-2154">, Tricia McNulty <"+1 609-742-1968">, Home <lisarey@sas.upenn.edu>
Date:    Sun, 12 Nov 2017 14:20:00 -0500



What is your personal email
             Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 18 of 44

2017-11-12 19:20:46 UTC: +1 609-742-1968 -> [+1 215-910-2154,
lisarey@sas.upenn.edu]

From:       Tricia McNulty <"+1 609-742-1968">
To:         Home <"+1 215-910-2154">, Home <lisarey@sas.upenn.edu>
Date:       Sun, 12 Nov 2017 14:20:46 -0500



Tmcnulty82@gmail.com
Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 19 of 44




           EXHIBIT E
            Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 20 of 44



COZEN O’CONNOR
David J. Walton (PA #86019)
Leigh Ann Benson (PA #319406)
1650 Market Street, Suite 2800
Philadelphia, PA 19103
P: 215-665-2000
F: 215-665-2013
dwalton@cozen.com
lbenson@cozen.com

Attorneys for Defendants
The Middle East Forum and
Gregg Roman


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 PATRICIA MCNULTY                                 :
                                                  :
                        Plaintiff,                :
 -vs-                                             :
                                                  : CIVIL ACTION NO. 2:19-cv-05029-AB
 THE MIDDLE EAST FORUM and                        :
 GREGG ROMAN (individually)                       :
                                                  :
                        Defendants.               :
                                                  :

                   FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                       DIRECTED TO PLAINTIFF PATRICIA MCNULTY
        Defendants The Middle East Forum (“The Forum” or “MEF”) and Gregg Roman

(“Roman”), (collectively, “Defendants”) hereby request that plaintiff Patricia McNulty

(“McNulty” or “Plaintiff”), produce the following documents at the office of Defendants’ counsel

at the address set forth below, and prepare written responses to this Request for Production of

Documents in accordance with Rule 34 of the Federal Rules of Civil Procedure, within the time

prescribed by those Rules.

        .


LEGAL\44157276\1                                  1
              Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 21 of 44



                                              DEFINITIONS

    For the purposes of this discovery, unless otherwise specified, the following definitions shall

apply:

         1.        “Communication” means each and every incident in which information is transmitted,

whether by correspondence, note, memorandum, telephone, orally, in person, telex, telegram,

recording, in writing, electronic mail, text messaging, or by any other means.

         2.        “Amended Complaint” means the amended complaint filed in the case McNulty v. The

Middle East Forum, et. al., No. 2:19-cv-05029-AB, pending in the United States District Court for

the Eastern District of Pennsylvania.

         3.        “Defendants” means The Middle East Forum and Roman, as defined below.

         4.        “You,” “your,” or “Plaintiff” means or refers to Plaintiff Patricia McNulty, including

all other persons having possession, care, custody, or control of any documents, knowledge, or

information of or on behalf of Plaintiff..

         5.        “Document” is defined to be synonymous in meaning and equal in scope to the use of

the term “Documents or electronically-stored information” in Federal Rule of Civil Procedure

34(a)(1)(A). A draft or non-identical copy is a separate Document within the meaning of this term.

         6.        “ESI” means “electronically stored information,” which is defined to be synonymous

in meaning and equal in scope to the usage of the term “electronically store information” in Federal

Rule of Civil Procedure 34(a)(1)(A).

         7.        “Identify,” “Identity,” or “Identification” means:

              a. With respect to a natural person, the full name, present or last known address, and

                   employment information for each person, including his present or last known title,

                   position or business affiliation, his business affiliation at the time relevant to your

                   answer, and his immediate supervisors at the time relevant to your answer.


LEGAL\44157276\1                                      2
             Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 22 of 44



              b. With respect to a corporation or other business organization, the organization’s full

                   name, date and state (or country, if not domestic) of incorporation, the address of its

                   principal office, the states or countries in which it has qualified to do business and the

                   date of its qualification in each state or country.

              c. With respect to a document, whether or not it is presently in existence, the date the

                   document bears or bore or, if undated, the date it was written, the identity of each

                   person who wrote it or who participated in the writing of it, the identity of each person

                   who received it, its present location and the custodian of each copy. If the document

                   is no longer in existence or is no longer in the Plaintiff’s possession, custody or control,

                   the disposition made of it, the reason or reasons for such disposition and the date

                   thereof.

        8.         “Employee” means any of MEF’s, as defined below, current or former officers,

directors, managers, personnel, secretaries, clerical staff, contractors, agents, representatives, and

other persons acting or purporting to act on behalf of any of the foregoing.

        9.         "Medical facility" means any place where a person receives any medical or mental

help assistance, treatment, advice, care, or counseling. This includes, but is not limited to, first aid

stations, Medi-stop, nurses stations, clinics, hospitals, emergency rooms, treatment centers, church

counseling, non-profit counseling, and doctor's offices.

        10.        "Medical professional" means any person practicing the medical or healing arts

including anyone providing assistance to you for health, medical or mental care. This includes, but is

not limited to, doctors, counselors, psychiatrists, psychologists, priests, pastors, reverends, rabbis,

nurses, midwives, acupuncture practitioners, chiropractors, hypnotists, drug counselors, and

therapists.




LEGAL\44157276\1                                        3
           Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 23 of 44



         11.       “Person” or “Persons” means any natural person or any legal entity, including, without

limitation, any business, governmental entity, or association.

         12.       “Plaintiff” means McNulty, as defined below.

         13.       “Relating to,” “referring to,” “concerning” and any variations thereof (e.g. “refers to”

or “relates to” or “concerns”) mean relating in any way to, referring to, referring to, mentioning,

discussing, describing, reflecting, concerning, memorializing, supporting, dealing with, consisting of,

constituting, evidencing, comprising, recording, or in any other way pertaining to the subject, either

in whole or in part whether directly or indirectly.

         14.       “McNulty” means plaintiff Patricia McNulty, her agents, representatives, employees,

and any other person or entity who is in possession of or who has obtained information on her behalf.

         15.       “MEF” or “The Forum” means the defendant The Middle East Forum, its subsidiaries,

divisions, predecessors, successors, parents, any organization or entity that MEF controls or manages,

as well as MEF’s present and former officers, managers, directors and employees.

         16.       “Pipes” means Daniel Pipes, his agents, representatives, employees, and any other

person or entity who is in possession of or who has obtained information on his behalf.

         17.       “Roman” means defendant Gregg Roman, his agents, representatives, employees, and

any other person or entity who is in possession of or who has obtained information on his behalf.

                                             INSTRUCTIONS
    For the purposes of this discovery, unless otherwise specified, the following instructions shall

apply.

               A. No part of any discovery request shall be left unanswered merely because an
  objection is interposed to another part of the request.

               B. When an objection is made to any discovery request, the objection shall state with

  specificity all grounds relied upon.

               C. When a claim of privilege is asserted in objection to any discovery request, or
LEGAL\44157276\1                                      4
           Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 24 of 44



  sub-part thereof, the attorney asserting the privilege shall in the objection identify the nature of

  the privilege being claimed.

               D. When a claim of privilege is asserted in objection to any discovery request, or

  subpart thereof, the following information shall be provided in the objection, unless divulgence

  of such information would cause disclosure of the allegedly privileged information:

                      1.   For documents: (a) the type of document; (b) general subject matter of the

  document; (c) the date of the document; and (d) such other information as is sufficient to identify

  the document, including, where appropriate, the author of the document, the addressee of the

  document, and, where not apparent, the relationship of the author and the addressee to each

  other.

                      2. For oral communications: (a) the date of the communication; (b) the name

  of the person making the communication and the names of persons present while the

  communication was being made and, where not apparent, the relationship of the persons present

  to the person making the communication; (c) the date and place of communications; and (d) the

  general subject matter of the communication.

               E. All documents shall be produced as text-searchable image files (e.g.

  TIFF), while preserving the integrity of the original formatting and metadata. Documents unable

  to be so converted shall be produced in native format.

               F. Plaintiff shall supplement her responses to document requests in accordance

  with the requirements of Federal Rule of Civil Procedure 26(a).




LEGAL\44157276\1                                    5
           Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 25 of 44



                              DOCUMENTS TO BE PRODUCED

      1. All documents identified or referenced in response to Defendants’ First Set of

  Interrogatories.

      Response:

      2. All documents relating to Plaintiff’s employment with The Forum, including, but not

  limited to, resumes, employment applications, performance evaluations and/or improvement

  plans, commendations, explanations or promises of benefits, records of benefits, employee

  handbooks, rules and/or policies, job assignments, changes in job assignments, notification of

  salary increases, pay stubs or earnings summaries, complaints or communications to any other

  employee of The Forum.

      Response:

      3. Any and all correspondence, memoranda, and notes to and from Plaintiff about any

  matter related to Plaintiff’s employment with The Forum.

      Response:

      4. Any and all correspondence, memoranda, and notes to and from Plaintiff about the

  facts alleged in Plaintiff’s Amended Complaint in this action.

      Response:

      5. All documents that Plaintiff maintained as personal records, notes, calendars (paper

  and/or electronic), and/or diaries regarding her employment with The Forum, her salary and/or

  benefits from The Forum, the facts alleged in Plaintiff’s Amended Complaint, or any

  discussions relating thereto with any employees and/or agents of The Forum.

      Response:

      6. All documents, including emails and other electronic communications, exchanged

  between you and any current or former employee or agent of The Forum from October 23,

LEGAL\44157276\1                                 6
           Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 26 of 44



  2017 to present relating to any or all of the conduct alleged in the Amended Complaint. This

  request includes, but is not limited to, letters, notes, email messages, social media messages

  and postings, and text messages.

      Response:

      7. All documents relating to and supporting the allegations of sexual misconduct

  occurring in Israel as alleged in Plaintiff’s Amended Complaint, including but not limited to

  the allegations set forth in paragraphs 204-249 of the Amended Complaint. This request

  includes but is not limited to, letters, notes, email messages, social media messages and

  postings, and text messages.

      Response:

      8. All documents relating to and supporting the allegations of sexual misconduct

  occurring in Washington D.C. as alleged in Plaintiff’s Amended Complaint, including but not

  limited to the allegations set forth in paragraph 89-91 of the Amended Complaint. This request

  includes but is not limited to, letters, notes, email messages, social media messages and

  postings, and text messages.

      Response:

      9. All documents relating to Plaintiff’s effort to report the alleged incidents of sexual

  misconduct, hostile work environment, discrimination, and/or harassment based on your

  gender to MEF as alleged in Plaintiff’s Amended Complaint, including but not limited to the

  allegations set forth in paragraphs 311-324 of the Amended Complaint.

      Response:

      10. All documents relating to the alleged ongoing campaign of discrimination, hostile

  work environment, harassment and/ or retaliation as alleged in Plaintiff’s Amended

  Complaint, including but not limited to the allegations set forth in paragraphs 21, 22, 39,


LEGAL\44157276\1                                   7
           Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 27 of 44



  40, 41, 60, 914, 96, 101-104, 108, 144, 276, 298, 308, 377, 378, 402, 405, 412, 420, 421,

  440, 511, 512 of the Amended Complaint.

      11. All documents relating to your contention that Pipes permitted and condoned

Roman’s discrimination and harassment of you as alleged in Plaintiff’s Amended Complaint,

including but not limited to paragraphs 336-358 of the Amended Complaint.

      Response:

      12. All documents relating to the damages or other relief you are seeking in this action.

      Response:

      13. All documents relating to your alleged emotional distress.

      Response:

      14. All statements or affidavits by individuals relating to or supporting the allegations

  you have made in this action, including any statements made by Defendants, their agents, or

  employees.

      Response:

      15. All documents relating to your application for or receipt of any disability benefits

  (including but not limited to social security disability benefits), worker’s compensation

  benefits, and/or unemployment compensation benefits.

      Response:

      16. All documents relating to any employment you have had, including self-employment,

  including but not limited to, documents relating to any offer of employment; job title; job status;

  rate of pay; benefits; change in job title, status, or rate of pay; termination of employment, if any;

  descriptions of jobs held and work performed; employee handbooks; and employee benefits.

      Response:

      17. Copies of your bank records, checks or cancelled checks, and/or deposit statements for


LEGAL\44157276\1                                   8
           Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 28 of 44



any transaction relating to your receipt of any funds from The Forum, including, but not limited to,

salary and severance payments, from October 23, 2017 to present.

      Response:

      18. Copies of all portions of your income tax returns relating to any source of income,

  including W2 forms and all other attachments relating to income or remuneration, for each of the

  past three (3) years through the date of the trial of this lawsuit.

      Response:

      19. All documents relating to your efforts, if any, to find a potential job while you were still

  employed by MEF including job applications, resumes, cover letters, and want ads.

      Response:

      20. All documents including job applications, resumes and cover letters you provided to any

  potential employer, headhunter or employment agency since your employment with The Forum

  ended.

      Response:

      21. Copies of application forms, business cards, post cards, letters or documents you

  received from any potential employer, headhunter or employment agency since your

  employment with The Forum ended.

      Response:

      22. All correspondences, written communications, and any other documents that you

  received from any person or entity to whom you have applied for employment since October 23,

  2017.

      Response:

      23. All correspondences, written communications, or documents offering you employment

  that you have received from any person or entity since October 23, 2017.


LEGAL\44157276\1                                     9
           Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 29 of 44



      Response:

      24. All pay stubs from current and former employers for the last three (3) years.

      Response:

      25. Copies of any and all hospital bills, bills from any medical facility, doctor bills, health

  care bills, bills from any medical professional, prescription charges, reports, or other

  documents indicating expenses incurred as a result of the end of your employment with The

  Forum, and/or as a result of all alleged injuries for which you seek recovery in this lawsuit.

      Response:

      26. Copies of any and all invoices, bills, documents or written charges documenting your

  alleged losses, including medical services and treatment in hospitals and services provided by

  doctors, chiropractors, or any medical professional related to any alleged injuries or damages in

  this lawsuit.

      Response:

      27. All documents that were generated or created by any doctor or medical professional

  including, but not limited to all doctors' reports, treatment records, prescriptions, intake

  questionnaires, charts, x-rays, medical histories, test results, notes, diagnoses, or any other

  medical documents regarding your physical or mental condition that in any way relate to any

  injuries or damages for which you are seeking recovery in this lawsuit.

      Response:

      28. All documents concerning prescriptions that you claim you need as a result of the ending

  of your employment with The Forum.

      Response:




LEGAL\44157276\1                                    10
           Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 30 of 44



      29. Please produce a completed, signed, and notarized original of the Authorization for

  Release of Medical Records attached to this Request for Production.

      Response:

      30. All documents sent to or received from the Equal Employment Opportunity Commission,

  the Pennsylvania Human Relations Act, and/or any other federal, state, or local fair employment

  practices commission or agency, in which you claimed that an employer wrongfully discharged,

  discriminated against, harassed, and/or mistreated you.

      Response:

      31. All letters, statements or other documents that you provided to any newspaper, radio

  television, media entity, or person affiliated with a media entity, regarding your employment

  with The Forum.

      Response:

      32. All photographs and/or video tapes, tape recordings, real evidence, objects or things

  depicting any of the allegations in the Amended Complaint.

      Response:

      33. Any and all contracts, retainer agreements or fee agreements for the payment of

  attorney’s fees and litigation costs between you and your attorneys for your attorney’s

  representation of you in this lawsuit.

      Response:

      34. Any and all entries, timesheets, computer printouts, invoices or bills generated by your

  attorneys regarding this lawsuit.

      Response:

      35. All statements under oath provided by Plaintiff in any legal proceeding.

      Response:


LEGAL\44157276\1                                  11
           Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 31 of 44



      36. All documents relating to Plaintiff’s claims for compensatory and punitive damages.

      Response:

      37. Copies of all pictures concerning the allegations made in the Amended Complaint.

      Response:

      38. Copies of all pictures concerning and/or involving Lisa Barbounis at anytime after

January 1, 2018.

      Response:

      39. Copies of all pictures concerning and/or involving Caitriona Brady at anytime after

January 1, 2018.

      Response:

      40. Copies of all pictures concerning and/or involving Delaney Yonchek at anytime after

January 1, 2018.

      41. Copies of all pictures concerning and/or involving Marnie Meyer at anytime after

January 1, 2018.

      Response:

      42. Copies of the information available on each page of your Facebook account (if you

maintain one) from January 1, 2018 to present. To do this, log in to Facebook, click on the down

arrow symbol at the top right of your home page and select “Settings;” then, click “Download a

copy of your Facebook data” which appears just below your General Account Settings; finally, click

“Start My Archive.” Facebook will notify you via email when your page is available for download.

      Response:

      43. Copies of each page and each picture for all social network accounts (e.g.,

Ask.fm, Blogspot, BuzzFeed, CafeMom, Classmates, DeviantArt, Facebook, Flickr, Foursquare,

Google +, Habbo, Instagram, LinkedIn, LiveJournal, Meet Me, Meetup, MyLife, MySpace,


LEGAL\44157276\1                                  12
           Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 32 of 44



MyYearbook, Periscope, Pinterest, Quora, Reddit, Reunion, Snapchat, Tagged, Tumblr, Twitter,

Vine, VK, Windows Live Spaces, YouTube, etc.), posted on from January 1, 2018 to present.

      Response:




                                            COZEN O’CONNOR

                                            _/s/David J. Walton
                                            David J. Walton (PA #86019)
                                            Leigh Ann Benson (PA #319406)
                                            One Liberty Place
                                            1650 Market Street
                                            Suite 2800
                                            Philadelphia, PA 19103
                                            Direct Phone: (215)-665-5547
                                            dwalton@cozen.com
                                            lbenson@cozen.com

Dated: January 28, 2020                     Attorneys for Defendants
                                            The Middle East Forum and
                                            Gregg Roman




LEGAL\44157276\1                               13
         Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 33 of 44




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and accurate copy of Defendants’ Document

Production Request pursuant to Rule 34 of the Federal Rule of Civil Procedure was served by

email on the following party on this 28th day of January 2020:


                                     Seth D. Carson, Esq.
                               Derek Smith Law Group, PLLC
                                      1835 Market Street
                                          Suite 2950
                                   Philadelphia, PA 19103
                                     Phone: 215.391.4790
                              Email: Seth@DerekSmithLaw.com

                                     Attorney for Plaintiff




                                               COZEN O’CONNOR

                                               BY:     /s/ David J. Walton
                                                     David J. Walton, Esq.
                                                     One Liberty Place
                                                     1650 Market Street
                                                     Suite 2800
                                                     Philadelphia, PA 19103
                                                     dwalton@cozen.com

                                                     Attorney for Defendants
Dated: January 28, 2020                              The Middle East Forum and
                                                     Gregg Roman




LEGAL\44157276\1
Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 34 of 44




           EXHIBIT F
                Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 35 of 44

2018-11-01 01:19:25 UTC: +12159102154@iMessage -> [3 recipients]

From:    Home <+12159102154@imessage>
To:      Home <"+1 215-910-2154">, Tricia McNulty <"+1 609-742-1968">, Home <lisarey@sas.upenn.edu>
Date:    Wed, 31 Oct 2018 21:19:25 -0400



I need you to send me the texts.
                Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 36 of 44

2018-11-01 01:22:36 UTC: +1 609-742-1968 -> [+1 215-910-2154,
lisarey@sas.upenn.edu]

From:          Tricia McNulty <"+1 609-742-1968">
To:            Home <"+1 215-910-2154">, Home <lisarey@sas.upenn.edu>
Date:          Wed, 31 Oct 2018 21:22:36 -0400



From Israel?
             Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 37 of 44

2018-11-01 01:22:44 UTC: +12159102154@iMessage -> [3 recipients]

From:   Home <+12159102154@imessage>
To:     Home <"+1 215-910-2154">, Tricia McNulty <"+1 609-742-1968">, Home <lisarey@sas.upenn.edu>
Date:   Wed, 31 Oct 2018 21:22:44 -0400



Yes.
                 Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 38 of 44

2018-11-01 01:23:13 UTC: +1 609-742-1968 -> [+1 215-910-2154,
lisarey@sas.upenn.edu]

From:           Tricia McNulty <"+1 609-742-1968">
To:             Home <"+1 215-910-2154">, Home <lisarey@sas.upenn.edu>
Date:           Wed, 31 Oct 2018 21:23:13 -0400



K I gotta see if my sister still has those screen shots, I deleted everything!
             Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 39 of 44

2018-11-01 01:23:21 UTC: +12159102154@iMessage -> [3 recipients]

From:   Home <+12159102154@imessage>
To:     Home <"+1 215-910-2154">, Tricia McNulty <"+1 609-742-1968">, Home <lisarey@sas.upenn.edu>
Date:   Wed, 31 Oct 2018 21:23:21 -0400



Thank you.
              Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 40 of 44

2018-11-01 01:26:03 UTC: +1 609-742-1968 -> [+1 215-910-2154,
lisarey@sas.upenn.edu]

From:        Tricia McNulty <"+1 609-742-1968">
To:          Home <"+1 215-910-2154">, Home <lisarey@sas.upenn.edu>
Date:        Wed, 31 Oct 2018 21:26:03 -0400



What’s happening??
                 Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 41 of 44

2018-11-01 01:37:17 UTC: +12159102154@iMessage -> [3 recipients]

From:     Home <+12159102154@imessage>
To:       Home <"+1 215-910-2154">, Tricia McNulty <"+1 609-742-1968">, Home <lisarey@sas.upenn.edu>
Date:     Wed, 31 Oct 2018 21:37:17 -0400



Nothing really. It’s from March
         Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 42 of 44

2018-11-01 01:37:49 UTC: +1 609-742-1968 -> [+1 215-910-2154,
lisarey@sas.upenn.edu]

From:   Tricia McNulty <"+1 609-742-1968">
To:     Home <"+1 215-910-2154">, Home <lisarey@sas.upenn.edu>
Date:   Wed, 31 Oct 2018 21:37:49 -0400



Huh?
              Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 43 of 44

2018-11-01 01:38:19 UTC: +12159102154@iMessage -> [3 recipients]

From:   Home <+12159102154@imessage>
To:     Home <"+1 215-910-2154">, Tricia McNulty <"+1 609-742-1968">, Home <lisarey@sas.upenn.edu>
Date:   Wed, 31 Oct 2018 21:38:19 -0400



The messages. They are from March 14
                Case 2:19-cv-05029-AB Document 65-1 Filed 03/25/21 Page 44 of 44

2018-11-01 01:40:36 UTC: +1 609-742-1968 -> [+1 215-910-2154,
lisarey@sas.upenn.edu]

From:          Tricia McNulty <"+1 609-742-1968">
To:            Home <"+1 215-910-2154">, Home <lisarey@sas.upenn.edu>
Date:          Wed, 31 Oct 2018 21:40:36 -0400



Oh gotcha. I’ll let her know. She said she’d look tomorrow.
